Citation Nr: 1716273	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the appellant's character of discharge serves as a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to July 1969, including service in the Republic of Vietnam.  The appellant was discharged under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1976 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board previously remanded this matter for additional development in September 2016.  The development has been completed, and the case has been returned to the Board for appellate review.  


FINDING OF FACT

The appellant has shown compelling circumstances to warrant his prolonged period of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from military service does not constitute a bar to payment of VA compensation benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

A person discharged under conditions other than honorable on the basis of an AWOL period of 180 days or more is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence." 
38 U.S.C.A. § 5303 (a) (West 2014); 38 C.F.R. § 3.12 (c)(6) (2014). 

Under 38 C.F.R. § 3.12 (c)(6)(i-iii), the following factors are considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL, and (ii) Reasons for going AWOL. 

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12 (c)(6)(i) .

Under 38 C.F.R. § 3.12 (c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation. 

(ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

The appellant served on active duty from October 1967 to July 1969.  The appellant served in Vietnam from December 1966 to November 1967.  In July 1967, he received the Purple Heart for wounds sustained in combat action in July 1967.

Records from the Presidential Clemency Board reflect that the Veteran was AWOL for one day in January 1968, seven days from January 1968 to February 1968, one day in April 1968, six months from April 1968 to October 1968, and a period of two months and 12 days from November 1968 to January 1969.  

The VA found that the Veteran's prolonged period of AWOL for 193 continuous days was an automatic bar to VA benefits.  See February 2009 Administrative Decision.

The appellant maintains that his period of AWOL from April 1968 to October 1968 was due to a family emergency.  In a January 2013 statement, the appellant stated that he was harassed when he returned from Vietnam. He stated that his family was in crisis, and he asked for and received a 10-day extension of leave.  He stated that his family had problems the following spring.  He indicated that his wife was living with his mother, but they were having financial difficulties because his wife had wiped out their savings.  The appellant related that he was trying to resolve the financial problems as well as marital problems due to his wife's infidelity.  The appellant indicated that these problems weighed on him, and he also believed that his absence was related to PTSD.  

Service treatment records reflect that the appellant had a neuropsychiatric evaluation following the period of AWOL in March 1969.  The examination noted that there was no neurosis or psychosis.  It was noted that the Veteran had a strong rebellious background, and perhaps, due to problems with his wife, had taken out his problems on the military, causing the current poor performance.  The examiner did not give a formal diagnosis.  The examiner recommended cell block quartering to aid in controlling his temper.  The examiner opined that there was no psychiatric condition to warrant discharge.  

An administrative decision issued by VA in April 1976 found that the appellant had five different periods of absence without leave.  He also received 30 days restriction for having in his possession a Selective Service Card of another individual, which was the property of another Marine.   The appellant received a 14-day sentence for drunk and disorderly conduct.  

In July 1976, a clemency discharge was awarded to the appellant as part of President Ford's program for recharacterization of discharges awarded to former service members who were wounded in combat or who received decorations for valor for in combat in Vietnam.  

In February 1998, the Board for Correction of Naval Records concluded that there were not sufficient mitigating factors to warrant recharacterization of the appellant's discharge.  

An administrative decision issued by VA in February 2014 concluded that there were no extenuating circumstances to mitigate the appellant's periods of AWOL.  

The appellant had a VA examination in October 2016.  The examiner was asked to provide an opinion as to whether PTSD contributed to the appellant's periods of AWOL.  The examiner diagnosed PTSD, according to DSM-V criteria.  The appellant reported that he went AWOL in 1968 because his wife was having an affair, and he was trying to get his marriage together.   The examiner opined that, by the appellant's own admission, the periods of AWOL were motivated by despair over his wife's affair and his alcohol use in reaction to this.  The examiner opined that it is less likely than not that the appellant's PTSD symptoms contributed to his periods of AWOL.    

The Board finds that compelling circumstances have been shown to justify the appellant's extended absence from April 1968 to October 1968.  The evidence shows that the appellant's period of extended absence of more than 180 days was due to a family emergency.  The psychiatric evaluation during service reflects that the appellant's problems with his wife were causing poor performance and affecting his military duties.  The evaluation supports his contention that his period of AWOL was related to family problems.  Based on this evidence, the Board therefore finds that the appellant's family obligations constitute a compelling reason for his absence.  The appellant's service exclusive of the period of prolonged AWOL was meritorious.  Prior to that period, the appellant served for more than a year in Vietnam, and received the Purple Heart for wounds in combat action.  Accordingly, the Board finds that compelling circumstances are demonstrated to warrant the appellant's prolonged period of AWOL following his tour in Vietnam.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12 (c)(6).  As such, the Board also finds that the characterization of the appellant's active duty service does not constitute a bar to VA benefits.


ORDER

The character of the appellant's discharge is not considered a bar to payment of VA benefits; the appeal is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


